Title: John Vaughan to Thomas Jefferson, 19 August 1809
From: Vaughan, John
To: Jefferson, Thomas


          Dear Sir  Philad. 19 Aug 1809 
          I enclose a letter received at the society & read last evening—with its envellope—The Rouleau mention’d on the Envellope has not made its appearance & may have been taken on by M Cole or may have come by the Syren, by which Vessel the letter possibly came—But all our packets came by the Mentor—Should you have recieved it, it will after you have Examin’d it be peculiarly acceptable to us—By a letter I have recd from Mr Humboldt, I find that the 1st Vol. of his Travels in So America will appear in Nov. 1809 & that he would be pleased to find an Amn Bookseller who would purchase the right of the English (In that Language) Edn which has been edited by an Englishman of Science under his Eye & with the Notes of Pictet of Geneva—his adress is at the Polytecnique School at Paris—Michaux has been very attentive, in completing our Journals & sending us out some works on Mineralogy, which were essential to us, as we are by means of M Godon a French mineralogist now amongst us, arranging our minerals What they have already done has been of material Use & made our Collection more Valuable—D Woodhouse left us his Minerals some few are of Value but not many for the want of Localities & Circumstancies—I enclose a prospectus relative to ancient vases formerly called Etruscan now Said to be Grecian M Warden has sent us 12 Engravings—also a Report of the Institut which request Bonaparte to assist the Engravers & publishers—as we have two Copies of this prospectus, you will retain this—The National Institute has Sent us the 5; 6; & 7 Vol. Physique & Mathematique of the Institut—If I can be made serviceable to You here command me freely—I hope your retiremt from public life will enable you to indulge more freely in your Scientific Pursuits
          
          Myself Individually & all our Society will be happy to hear frequently from you
          I remain with respect Your ob Serv & friend Jn Vaughan
        